Order entered February 4, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00042-CV

            BLUE WINDOW CAPITAL, LLC, ET AL., Appellants

                                        V.

                          CITY OF DALLAS, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-12986

                                     ORDER

      The reporter’s record in this accelerated appeal is past due. The docketing

statement filed in this Court by appellant’s counsel shows that appellants requested

the reporter’s record on December 28, 2021 and have made payment arrangements

for the record. By post-card notice dated January 14, 2022, we directed Diane

Robert, Official Court Reporter for the 14th Judicial District Court, to file the

record within ten days. To date, the reporter has not complied or otherwise

communicated with the Court. Accordingly, we ORDER Ms. Robert to file the
reporter’s record on or before FEBRUARY 14, 2022. We caution Ms. Robert that

failure to comply may result in the Court taking any action available to it to ensure

the reporter’s record is filed including that she not sit as a reporter until it is filed.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Robert and all parties.

                                                 /s/    ROBERT D. BURNS, III
                                                        CHIEF JUSTICE